Exhibit 10.1

 

EXECUTION COPY

 

WAIVER AND AMENDMENT NO. 6 TO CREDIT AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 6 TO CREDIT AGREEMENT (this “Waiver and Amendment
No. 6”) is made as of May 6, 2016 (the “Effective Date”) by and among INTREPID
POTASH, INC. (the “Borrower”), each of the Lenders party hereto and U.S. BANK
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Credit Agreement.

 

WHEREAS, Section 6.1(a) of the Credit Agreement requires the Borrower to deliver
to the Administrative Agent audited annual financial statements without any
going concern modifier;

 

WHEREAS, the Borrower has informed the Administrative Agent that it will not be
able to deliver such financials for fiscal year 2015 without certain
modifications to the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive the requirement to deliver such 2015 annual financials without any
going concern modifier until a date no later than July 31, 2016 in order to
provide time to discuss certain Credit Agreement modifications;

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders waive compliance with Sections 6.21(a) and (b) for the quarter ended
March 31, 2016 until a date no later than July 31, 2016;

 

WHEREAS, the Borrower wishes to reduce the Aggregate Commitment to $8,000,000,
and to make certain other modifications to the Loan Documents; and

 

WHEREAS, the Administrative Agent and the Lenders are willing to provide such
waiver on the terms and conditions set forth below, and the Borrower, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
on the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent hereby agree as follows.

 

--------------------------------------------------------------------------------


 

ARTICLE I — WAIVER AND AMENDMENT.

 

1.1                               Waiver.  Effective as of the Effective Date
but subject to the satisfaction of the conditions precedent set forth in
Article III below, the Administrative Agent and the Lenders agree to waive,
until the earlier of (x) the date on which the waivers provided under the
May 2016 Note Waiver (as defined in Article III below) expire, terminate or
otherwise are of no force and effect (with the understanding that such waivers
may be extended by the noteholders subject thereto consistent with the terms
hereof beyond June 30, 2016) and (y) July 31, 2016 (the “Waiver Expiry Date”),
the requirement that the Borrower deliver audited annual financial statements
for fiscal year 2015 without any going concern modifier and agree that the
failure to deliver audited annual financial statements for fiscal year 2015
without a going concern modifier (or the existence of audited annual financial
statements for fiscal year 2015 with a going concern modifier) shall not
constitute a Default or Event of Default until the Waiver Expiry Date.  An
immediate Event of Default shall occur under the Credit Agreement if such
financials are not delivered by the Waiver Expiry Date.  In addition, subject to
the remainder hereof, the Administrative Agent and the Lenders agree to waive,
until the Waiver Expiry Date, the Borrower’s compliance with Sections
6.21(a) and (b) of the Credit Agreement for the quarter ended March 31, 2016,
and agree that the failure to comply with such financial covenants for the
fiscal quarter ended March 31, 2016 shall not constitute a Default or Event of
Default until the Waiver Expiry Date; provided, however, that if the Leverage
Ratio as of the end of such quarter exceeds 3.90 to 1.00, or the Fixed Charge
Coverage Ratio as set forth in Section 6.21(a) of the Credit Agreement is less
than 1.00 to 1.00 as of the end of such quarter, then the waiver provided hereby
shall be null, void and of no further force and effect; provided, further that
the Borrower shall report on the Leverage Ratio and the Fixed Charge Coverage
Ratio as and when required by the Credit Agreement.  The foregoing waivers do
not and shall not apply to any other Default or Event of Default that may
currently be outstanding, and shall not apply to any future Default or Event of
Default.  The Borrower, on its behalf and on behalf of its Subsidiaries and
Affiliates, agrees that the foregoing waivers do not constitute or represent any
agreement or commitment by the Administrative Agent or any Lender to provide any
other modifications to the Credit Agreement or any other Loan Document.  The
Borrower agrees and confirms that it will promptly inform the Administrative
Agent of any extension of the waivers provided under the May 2016 Note Waiver or
the expiry or termination thereof.

 

1.2                               Amendments.  Effective as of the Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Article III below, the Borrower, the Administrative Agent and the Lenders agree
as follows:

 

a.                                      The Aggregate Commitment is hereby
permanently reduced from $85,000,000 to $8,000,000. Each Lender’s Commitment
shall be reduced ratably as a result of such permanent reduction in the
Aggregate Commitment.

 

b.                                      Only Letters of Credit may be issued on
and after May 6, 2016.  No Loans or other extensions of credit shall be made on
and after such date.  Outstanding LC Obligations shall not exceed $8,000,000. 
Each of U.S. Bank National Association and Bank of Montreal shall be the LC
Issuer on and after such date.  U.S. Bank National Association shall be the LC

 

2

--------------------------------------------------------------------------------


 

Issuer solely for those Letters of Credit issued prior to such date (with the
understanding that only one such Letter of Credit has been issued).

 

c.                                       The definition of “Facility Termination
Date” is amended in its entirety as follows:

 

“Facility Termination Date” means the earliest of (x) July 31, 2016, (y) any
date on which the Aggregate Commitment is reduced to zero or otherwise
terminated, in each case pursuant to the terms hereof, and (z) the effective
date for the bank credit facility disclosed by the Borrower to the Lenders on or
prior to May 6, 2016.

 

d.                                      Each of Section 2.23 and 2.24 of the
Credit Agreement is hereby amended in its entirety as follows:

 

Intentionally Omitted.

 

All provisions of the Credit Agreement and the other Loan Documents are hereby
amended to give effect to the foregoing, notwithstanding any notice requirements
in respect thereof.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as follows:

 

2.1                               This Waiver and Amendment No. 6 and the Credit
Agreement, as modified hereby, constitute legal, valid and binding obligations
of the Borrower and are enforceable against the Borrower in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
or similar laws affecting the enforcement of creditors’ rights generally.

 

2.2                               As of the date hereof and after giving effect
to the terms of this Waiver and Amendment No. 6, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the representations and
warranties of the Borrower set forth in the Credit Agreement, as amended hereby,
are (x) with respect to any representations or warranties that contain a
materiality qualifier, true and correct in all respects as of the date hereof
and (y) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except in each case to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.

 

ARTICLE III- CONDITIONS PRECEDENT

 

This Waiver and Amendment No. 6 shall become effective on the Effective Date,
provided, however, that the effectiveness of this Waiver and Amendment No. 6 is
subject to:

 

3

--------------------------------------------------------------------------------


 

1.              The Administrative Agent’s receipt of counterparts of (i) this
Waiver and Amendment No. 6 duly executed by the Borrower, the Administrative
Agent and the Lenders required to approve this Waiver and Amendment No. 6 and
(ii) a Consent and Reaffirmation in the form of Annex A hereto duly executed by
each Guarantor.

 

2.          The Administrative Agent shall have received from the Borrower a
non-refundable work fee of $5,000 for each Lender that delivers its executed
signature page hereto to the Administrative Agent by the day and time designated
for such delivery by the Administrative Agent (with the Administrative Agent
determining in its sole discretion whether any such delivery was made on a
timely basis).

 

3.          Payment of all fees and expenses then due and payable by the
Borrower pursuant to Section 4.1 below.

 

4.          The Administrative Agent shall have received a fully executed and
effective waiver or waiver and amendment, in form and substance acceptable to
it, to the Borrower’s Note Purchase Agreement dated as of August 28, 2012,
which, among other things, waives compliance with financial covenants for the
quarter ended March 31, 2016 until June 30, 2016 or later (the “May 2016 Note
Waiver”).

 

ARTICLE IV- GENERAL

 

4.1                               Expenses.  The Borrower agrees to reimburse
the Administrative Agent upon demand for all reasonable and documented third
party out-of-pocket expenses paid or incurred by the Administrative Agent,
including, without limitation, reasonable fees, charges and disbursements of
outside counsel to the Administrative Agent, in connection with preparation,
negotiation and execution of this Waiver and Amendment No. 6 and any other
document required to be furnished herewith, including, without limitation, all
written invoices in respect of the foregoing delivered to the Borrower prior to
the Effective Date.

 

4.2                               Counterparts.  This Waiver and Amendment No. 6
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Waiver and Amendment No. 6 by telecopy
or other electronic imaging methods shall be effective as delivery of a manually
executed counterpart of this Waiver and Amendment No. 6.

 

4.3                               Severability.  Any provision in this Waiver
and Amendment No. 6 that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Waiver and Amendment No. 6
are declared to be severable.

 

4.4                               Governing Law.  This Waiver and Amendment
No. 6 shall be construed in accordance with the internal laws (without regard to
the conflict of law provisions) of the State of Colorado, but giving effect to
federal laws applicable to national banks.

 

4

--------------------------------------------------------------------------------


 

4.5                               Successors; Enforceability.  The terms and
provisions of this Waiver and Amendment No. 6 shall be binding upon the
Borrower, the Administrative Agent and the Lenders and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and the successors and assigns of the
Administrative Agent and the Lenders.

 

4.6                               Reference to and Effect on the Credit
Agreement.

 

a.                                      Upon the effectiveness of this Waiver
and Amendment No. 6, on and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement, as amended and
modified hereby.

 

b.                                      Subject to the waiver and amendment
provided hereby, the Credit Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith (including, without
limitation, all of the Loan Documents) shall remain in full force and effect and
are hereby ratified and confirmed.

 

c.                                       Except as specifically set forth
herein, the execution, delivery and effectiveness of this Waiver and Amendment
No. 6 shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

4.7                               Headings.  Section headings in this Waiver and
Amendment No. 6 are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of this Waiver and Amendment No. 6.

 

4.8                               Release. In further consideration of the
execution by the Administrative Agent and the Lenders of this Waiver and
Amendment No. 6, the Borrower, on behalf of itself and each of its Subsidiaries
Affiliates, and all of the successors and assigns of each of the foregoing
(collectively, the “Releasors”), hereby completely, voluntarily, knowingly, and
unconditionally releases and forever discharges the Administrative Agent, each
of the Lenders, each of their advisors, professionals and employees, each
affiliate of the foregoing and all of their respective successors and assigns
(collectively, the “Releasees”), from any and all claims, actions, suits, and
other liabilities, including, without limitation, any so-called “lender
liability” claims or defenses (collectively, “Claims”), whether arising in law
or in equity, which any of the Releasors ever had, now has or hereinafter can,
shall or may have against any of the Releasees for, upon or by reason of any
matter, cause or thing whatsoever from time to time occurred on or prior to the
date hereof, in any way concerning, relating to, or arising from (i) any of the
Releasors, (ii) the Obligations, (iii) the Credit Agreement or any of the other
Loan Documents, (iv) the financial condition, business operations, business
plans, prospects or creditworthiness of the Borrower, and (v) the negotiation,
documentation and execution of this Waiver and Amendment No. 6 and any documents
relating hereto.  The Borrower, on behalf of each of the Releasors, hereby
acknowledges that they collectively have been advised by legal counsel of the
meaning and consequences of this release.

 

5

--------------------------------------------------------------------------------


 

(signature pages follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Amendment
No. 6 to be executed by their respective officers thereunto duly authorized as
of the date first written above.

 

 

INTREPID POTASH, INC.

 

 

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ William J. Umscheid

 

Name: William J. Umscheid

 

Title: Senior Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Peter W. Clark

 

Name: Peter W. Clark

 

Title: Senior Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Lindsay Giometti

 

Name: Lindsay Giometti

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Ricke

 

Name: Daniel J. Ricke

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AGFIRST FARM CREDIT BANK, as a Lender

 

 

 

 

 

By:

/s/ John W Burnside Jr

 

Name: John W Burnside Jr

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNITED FCS PCA

 

D/B/A FCS COMMERCIAL FINANCE

 

GROUP, as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Best

 

Name: Daniel J. Best

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ Diane Miller

 

Name: Diane Miller

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Laura Woodward

 

Name: Laura Woodward

 

Title: Vice President

 

Signature Page to

Waiver and Amendment No. 6

to

Intrepid Potash Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

FORM OF CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver and Amendment No. 6 to Credit Agreement (the “Waiver and Amendment
No. 6”)  dated as of May 6, 2016 by and among INTREPID POTASH, INC. (the
“Borrower”), each of the Lenders party to the Credit Agreement (defined below)
and U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”), under that certain Credit Agreement, dated as of
August 3, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and the Administrative Agent.  Capitalized terms used in this Consent
and Reaffirmation and not defined herein shall have the meanings given to them
in the Credit Agreement.  Without in any way establishing a course of dealing by
the Administrative Agent or any Lender, each of the undersigned consents to the
Waiver and Amendment No. 6 and reaffirms the terms and conditions of the
Guaranty and any other Loan Document executed by it and acknowledges and agrees
that such Guaranty and each and every such Loan Document executed by the
undersigned in connection with the Credit Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.  Each of the
undersigned also agrees to join in and be bound by all of the terms and
provisions of the release contained in Section 4.8 of Waiver and Amendment
No. 6.  All references to the Credit Agreement contained in the above referenced
documents shall be a reference to the Credit Agreement as so modified by the
Waiver and Amendment No. 6 and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated: May 6, 2016

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Reaffirmation to be executed by its officers thereunto duly authorized, as of
the date first above written.

 

 

INTREPID POTASH — MOAB, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — WENDOVER, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

 

 

 

 

 

 

INTREPID POTASH — NEW MEXICO, LLC

 

 

 

By: INTREPID POTASH, INC., its Manager

 

 

 

By:

/s/ Brian D. Frantz

 

Name:

Brian D. Frantz

 

Title:

Senior Vice President and

 

 

Chief Accounting Officer

 

--------------------------------------------------------------------------------